Citation Nr: 0523392	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  05-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, 
for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1941 and from July 1943 to October 1945.  He 
received the Purple Heart for wounds received in action on 
December 14, 1944.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in November 2003 that denied the appellant's claim of 
entitlement to accrued benefits.  The denial was duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The appellant's accrued benefits claim is based upon a matter 
that originally came before the Board from an August 1996 
rating decision.  Following a Board decision in December 
1999, the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which pursuant to a 
Joint Motion for Remand, vacated the Board's December 1999 
decision and remanded for notice and development.  Following 
further development and notice, the Board again denied the 
veteran's claim in September 2002.  The veteran again 
appealed the Board's decision to the Court.  In June 2003, 
the Court vacated the Board's decision of September2002, and 
remanded the matter.  In September 2003, the Board was 
notified by the veteran's attorney that the veteran died on 
August 18, 2003.  The veteran's appeal became moot by virtue 
of his death and was dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  A chronic low back disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

For accrued benefits purposes, a low back disorder was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to notify the appellant under the 
Veterans Claims Assistance Act of 2000 (VCAA).  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform the 
claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

The Board notes that following the appellant's claim for 
accrued benefits no notice, aside from the February 2005 
Statement of the Case (SOC), has been provided to the 
appellant or her attorney that complies with the four notice 
requirements of the VCAA.  The SOC, while not provided prior 
to initial adjudication of the claim was fully compliant with 
the four notice requirements .  See Pelegrini v. Principi, 
17 Vet. App. 413, 420-21 (2004).  Regardless, the Board finds 
that the appellant was not prejudiced by the post-initial 
adjudication VCAA notification.  Throughout the course of 
this longstanding appeal, the veteran prior to his death, and 
the appellant have been represented by an attorney and have 
been repeatedly advised of the evidence of record and the 
applicable rating criteria.  The appellant's attorney has 
continued to submit argument and identify additional evidence 
in support of his appeal.  Thus, the Board finds that the 
appellant received the same benefit of the RO's full 
consideration of the all the evidence of record, as she would 
have received had she received VCAA notice prior to initial 
adjudication of her claim.  Moreover, the Board notes that 
the effective date of any award based on additional evidence 
will be fixed in accordance with the claim that gives rise to 
the accrued benefits.  See 38 C.F.R. § 3.1000 (2004).  For 
the reasons set forth above, the Board finds that VA has 
fully satisfied its notification duties to the appellant and 
that she has not been prejudiced by any post-initial 
adjudication notification.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that VA has also fulfilled its duty to assist 
the appellant in obtaining evidence needed to substantiate 
her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  The Board notes that pursuant to 
38 C.F.R. § 3.1000(a) and (d)(4) (2004) an accrued benefits 
claim is based on evidence in the file at the date of death.  
It is noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the appellant 
nor her attorney has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Given that the adjudication of the 
appellant's claim is based upon the evidentiary record at the 
time of the veteran's death, any deficiency in the VCAA 
notification in this claim cannot be prejudicial, because no 
further evidence may be accepted into the record.

Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death, may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2004).

The Board notes that the Veterans Benefits Act of 2003 
amended § 5121(a) by repealing the 2-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of award for accrued benefits.  This provision does 
not apply to the present claim because it was made effective 
only to claims based on deaths occurring on or after the date 
of enactment, December 16, 2003.  See 38 U.S.C.A. § 5121 
(West Supp. 2004).  

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2004).

Applications for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
2002).  The appellant in this case met this requirement by 
submitting a claim for DIC in October 2003, within the year 
following August 18, 2003.  It is noted that a claim for DIC 
by a surviving spouse is deemed to include a claim for any 
accrued benefits.  See 38 C.F.R. § 3.152(b) (2004).

As noted above, a June 2003 Court Order vacated and remanded 
to the Board for further adjudication the veteran's claim of 
entitlement to service connection for a low back disability.  
Thus, the veteran had claims pending at the time of his 
death.  As the appellant's claim is derivative of any benefit 
to which the veteran might have been entitled at his death, 
the Board's primary analysis must be one that considers the 
underlying claims.

The Board notes that the August 1996 rating decision 
characterized the issue as whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for low back strain.  The issue has been 
recharacterized by the Board as indicated on the title page 
of this decision.  The issue has been recharacterized by the 
Board to consider the claim on the merits rather than on a 
"new and material" basis.  In the August 1996 rating 
decision the RO essentially determined that an October 1968 
rating decision was the last final disallowance of the claim 
of entitlement to service connection for low back strain.  A 
review of the October 1968 rating decision shows that the 
claim for consideration at the time was entitlement to 
nonservice-connected pension benefits rather than service 
connection for low back strain.  The October 1968 rating 
decision does not show adjudication on the merits of service 
connection for low back strain and is limited to pension 
benefits.  Further, the notification of the denial issued in 
October 1968 does not indicate that service connection for 
low back strain had been denied.

Service Connection - Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
arthritis).  

Initially, the Board notes that there is no evidence of 
arthritis within one year after the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

The Board notes that review of the veteran's service records 
indicates that he engaged in combat with the enemy.  In the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996); 38 C.F.R. 
§ 3.304(d) (2004).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it does lighten the 
burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Collette, 82 F.3d at 392.

The Court has held that the provisions of 38 U.S.C.A. 
§1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  See Wade v. West, 
11 Vet. App. 302, 305 (1999).

Factual Background

Medical records from the veteran's first period of service, 
in July 1941, show that he received treatment for right upper 
quadrant and low back pain.  Arthritis was questioned.  An X-
ray of the back was negative.  The veteran received treatment 
for a shell fragment wound to the left forearm during his 
second period of service.  Shortly after his injury, while 
still hospitalized, he was treated for renal calculi.  The 
veteran's service medical records from his second period of 
service are negative for complaints or findings referable to 
the low back.

In an April 1953 statement from the veteran's accredited 
representative, medical records from September 1945 were 
requested from the RO concerning treatment for the veteran's 
back complaints.  

A June 1953 private X-ray of the lumbosacral spine revealed 
mild narrowing of the interspace between T12 and L1, a fairly 
large spur projecting from the posterior inferior margin of 
L4, and an anomaly of the inferior articular facet of L2 on 
the left.  In a January 1954 statement from a private 
physician it was reported that the veteran had been examined 
in July 1953.  The physical examination revealed a mild spasm 
and tenderness of the lumbosacral musculature, with some 
limitation of motion of the lumbar spine.  An x-ray revealed 
a posterior spur at L-4.  The diagnosis was chronic 
myofascial strain, with back tension syndrome; spur 
formation, probably post-traumatic, without definite clinical 
significance.  It was opined that the spur formation was not 
a factor in the veteran's discomfort.  

The veteran was admitted to a VA hospital in February 1954 
with a complaint of a backache between his shoulders and 
aching in his legs over the previous four to six years.  The 
diagnosis was deformity of 4th lumbar vertebral body due to 
unknown cause, presumed traumatic.  

The veteran was admitted to a VA hospital in February 1961 
with an eight-year history of low back pain that radiated 
into the right and left thighs.  It was reported that the 
veteran's past history and systematic review were 
noncontributory.  X-rays revealed degenerative arthritis of 
the lumbar spine, a deformity of the disk space between L4 
and L5, and a permanent osteophyte on the lower aspect of L4 
that protruded into the neural canal.  The medical staff 
concluded that the veterans' symptoms were not caused by the 
osteophyte protrusion into the neural canal.  The diagnosis 
was degenerative joint disease, multiple, due to unknown 
cause; osteoarthritis chiefly of the lumbar spine; and 
osteophyte protruding from the posteroinferior border of L4.  

In a December 1963 statement to his congressman, the veteran 
reported a history of injuring his back and right shoulder 
when he was hit by a mortar shell fragment during World War 
II.  He stated that subsequent to the injury that his back 
became fatigued and that he did not apply for compensation of 
the back injury. 

Private clinical records in 1964 and 1965 report that the 
veteran received treatment for osteoarthritis of the lumbar 
spine.  It was indicated that he had had back symptoms since 
1944.   

In November 1965 the veteran was afforded an orthopedic 
examination at a military facility as a civil service 
employee for evaluation of osteoarthritis of the lumbar 
spine.  It was reported that he had had a history of back 
trouble since he was injured in the back by the concussion of 
a shell.  It was reported that he had had back trouble since 
service and was hospitalized in 1951.  The veteran's back 
pain had increased in severity and he had right and left leg 
symptoms.  The diagnosis was osteoarthritis, lumbar spine 
with prominent spur on the posteroinferior aspect of L4.  

A VA orthopedic examination was performed in September 1968.  
The veteran reported a history of a back injury during 
service that was the result of a mortar shell explosion 
concussion.  A physical examination revealed moderate 
limitation of motion of the low back.  An X-ray revealed 
hypertrophic changes of the lumbar spine.  The diagnosis was 
low back strain, moderate; left leg pain radiating from the 
low back, moderate.  

In a November 1985 statement the veteran reported a history 
of an injury to his low back when he was thrown from the 
concussion of a mortar.  

A January 1996 statement from a service associate of the 
veteran reported that he witnessed that the veteran was 
wounded in the back in December 1944 by an artillery round.  

At the February 1997 personal hearing at the RO, the veteran 
testified concerning the injury to his back that was 
sustained during service as a result of a mortar shell blast.  
He stated that he received treatment for his back and 
shoulder injury during service in England.  The veteran 
testified that subsequent to service he continued to receive 
treatment for back problems.  

VA clinical records dated 1996 and 1997 report that the 
veteran received treatment for back pain.  It was reported he 
had had back pain for 52 years.  

A VA medical examination of the joints was performed in April 
1997.  The veteran complained of radiating low back pain 
since an injury to his back when he was thrown against a 
stairwell.  The physical examination revealed limitation of 
motion of the lumbar spine.  There were absent ankle 
reflexes.  Straight leg testing on the right was positive.  
It was reported that an April 1997 MRI revealed a broad based 
disk resulting in the loss of subarachnoid space without 
deformity of conus at T12-L1, and a bilateral spur at the S2 
level.  The diagnosis indicated that the veteran had a 
history of a lumbar spine injury secondary to shrapnel blast.  
It was opined that the back pain was attributed to 
degenerative changes secondary to the aging process and not 
related to his injuries.  In June 1999 the veteran was 
hospitalized at a VA hospital for treatment of lumbar 
stenosis at L3/4, L4/5.  

At the July 1999 personal hearing at the RO, the veteran 
testified concerning the injury to his back that was 
sustained when he was thrown from the concussion of a mortar 
shell blast.  He testified that he received treatment during 
service for injuries to his back and shoulder as a result of 
the shell blast.  The veteran's spouse testified that the 
veteran had back complaints shortly after service when they 
were married.  Submitted at the July 1999 hearing were 
statements from acquaintances of the veteran reporting that 
the veteran reported an injury to his back at discharge from 
service and that he had continued with back symptoms.

In September 2001, the veteran underwent a VA examination.  
The examiner reviewed the veteran's history, including the 
veteran's inservice injury to his lower back.  The examiner 
noted that the veteran was struck by mortar fire, the 
concussion of the blast threw him against a stairway and he 
sustained pain in his low back.  The examiner concluded that 
the problem with the veteran's back was that of degenerative 
arthritis and degenerative disc disease of the lumbar spine 
with left sided radiculopathy.  Operative intervention had 
not helped, and if anything had aggravated the problem.  He 
noted that the record did not show evidence that he had back 
problems or treatment of any significance while in the 
service.  The examiner concluded that "it is felt that the 
problem with his back was degenerative in nature, relating to 
aging, and was not a service-connected disability."  The 
examiner noted his review of the claims folder.

Analysis

Review of the evidence of record reveals that the veteran 
clearly had a current low back disorder prior to his death.  
The veteran also clearly engaged in combat with the enemy, 
and it is conceded that he injured his back when he was blown 
against a stair rail post in December 1944.  

The clear difficulty in the appellant's claim, indeed in the 
many years that the veteran himself pursued service 
connection, is that there is no medical evidence of record 
that establishes a relationship between the veteran's low 
back disability and the in-service injury.  

While it is beyond dispute that the veteran was involved in 
combat during service, his service medical records reference 
no complaints or injuries related to a back disability, and 
when the spine was specifically examined in service 
(including the October 1945 separation examination) it was 
found to be normal.  Post-service medical records are 
negative for a low back disability until 1953, almost 8 years 
following service.  In short, continuity of symptomatology is 
not shown to enable service connection pursuant to 38 C.F.R. 
§ 3.303(b) and despite the veteran's allegations, there is 
clear and convincing evidence that his low back disability 
began many years after service and was not caused by any 
incident of service, including combat experiences.  

The veteran's representative has argued that the April 1997 
and September 2001 VA examinations (and their opinions of 
etiology) were inadequate to address the veteran's 
contentions in this case.  The Board finds that the September 
2001 VA examination was adequate; the report of examination 
reflects that the VA examiner recorded the past medical 
history, noted the veteran's current complaints, and 
conducted a physical examination.  Most importantly, a review 
of the September 2001 VA examination reveals that the 
examiner accepted the veteran's assertions regarding his back 
injury in service, but noted the lack of continuity of 
symptomatology indicated no chronic condition resulted.  

The veteran's representative has also argued that the private 
and VA medical reports indicating a deformity of the lumbar 
vertebra that was "presumed traumatic" show a connection 
with the veteran's in service back injury.  The Board notes 
that no such connection is made in those reports.  Careful 
reading of the reports shows not only that the veteran dated 
his back pain to only four to six years before the reports, 
prepared in 1954, but that no notation of an in service back 
injury reported by the veteran were made.  The February 1954 
VA hospitalization report clearly states that there was no 
history of recent or distant trauma.

Finally, the Board observes that the veteran himself also 
asserted that his low back disorder was related to the in 
service back injury.  As a lay person, the veteran is 
competent to relate and describe his symptoms, which were 
primarily low back pain following his injury.  However, to 
the extent that back pain may have multiple causes, a 
determination as to the etiology of his back pain in this 
case requires medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of his low back disorder 
is not competent evidence required to establish service 
connection.  

In this appeal, the competent medical evidence universally 
points to a source other than the wartime injury for his 
chronic back problems.  There is no favorable medical opinion 
or even an equivocal opinion.  Under these circumstances, the 
Board finds that the mortar blast of December 1944 left no 
chronic back residuals.

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim for 
accrued benefits, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.

________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


